Exhibit 10.1

MEMORANDUM OF UNDERSTANDING
 
This document sets forth the terms of an agreement concluded between North Bay
Resources, Inc. (the “Company”) and William M. Greene (Investor) (collectively
the “Parties”) during negotiations on June 2, 2013.  The purpose of the
agreement is to obtain short term financing for the Company in return for
Investor’s rights to purchase certain specimen gold from the Company’s Ruby Gold
Mine in Sierra County, California.
 
Parties agree that Investor will loan One Hundred Fifty Thousand dollars
($150,000.00) to Company immediately upon acceptance by signature of this
Memorandum Agreement.
 
In return Investor will acquire the right to purchase one hundred and twenty
(120) ounces of specimen gold from the initial production of the Ruby Gold
Mine.  Investor shall pay ten per cent (10%) below the spot price of gold at the
time the gold is removed from the ground.  Parties understand that the specimen
gold must meet the requirements of the investor and that Investor has complete
discretion in determining whether or not the gold production meets his
requirements.  Investor may at his option have an on site inspector with all
necessary authority to ensure compliance.  The specimen gold must be available
for purchase no later than February 1, 2014.  The One hundred fifty thousand
dollar ($150,000.00) loan shall be repaid by applying it to the purchase price
of the gold.
 
If acceptable specimen gold is not available by February 1, 2014, the Company
shall pay One hundred Sixty Five thousand dollars ($165,000.00) to Investor
within seven (7) days. Notwithstanding the repayment of the loan Investor shall
retain the full right to purchase the one hundred and twenty ounces of gold at
ten percent (10%) below the spot price in effect at the time acceptable gold
becomes available.  This right shall be ongoing and shall not be extinguished by
any means whatsoever except by exercise of the right by the Investor.
 
Both parties recognize that security provisions and arrangements for the
specimen gold is of the utmost importance, and will make every reasonable effort
to provide for it.
 
Company agrees that it will pay any legal costs and fees associated with any
litigation that may arise between Company and Investor in connection with the
performance of this agreement.
 
Company agrees that it will make up to two thousand additional ounces of
specimen gold available for purchase by Investor on like terms subject to
additional negotiations.
 
Investor may substitute a corporate entity for himself as a party to this
agreement with full rights and obligations as designated herein.
 
Parties agree to use their best efforts in good faith and fair dealing to
amicably resolve any disputes that may arise in connection with this agreement.
 
By signing below the Parties covenant and agree to perform the terms of the
agreement as set forth above.
 
Investor
 
By: /s/William Greene                                                     Date:
June 4, 2013
William M. Greene
 
 
North Bay Resources, Inc.
 
By: /s/ Perry Leopold                                                     Date:
 June 4, 2013
Perry Leopold, CEO

 